West, J.
(dissenting) : The evidence, to my mind, was such as should have been submitted to the jury, and such as to warrant the verdict returned. On the theory that the death was caused by the explosion, the persistent question is, What caused the explosion? Doubtless it must have been ignition, and according to the stories of the witnesses when, attracted by the explosion, they looked around, they saw the room in flames, and shortly thereafter saw the decedent rising from the floor covered with flames. The building was burned nine hundred dollars’ worth. Only one fire is spoken of. The deceased was in the building when it was full of flames. He was then bn fire, and ran out covered with flames, and these facts seem fairly to fill the requirements to render the company liable.